Case 3:17-cv-00512-SDD-EWD Document 111-39 08/16/19 Page1of4

ANGELA To ANGELA SMITH/CORRECTIONS@CORRECTIONS,
GRIFFIN/CORRECTIONS

01/09/2017 03:35 PM

ce
bec
Subject Fw: Offender Donald Guidry #713219

Please have someone send Corey an email in reference to this offender. He may be on the one's he is
getting from Riverbend today or tomorrow.

Thanks,

Angela Griffin

—--- Forwarded by ANGELA GRIFFIN/CORRECTIONS on 01/09/2017 03:34 PM -----

PERRY

STAGG/LSP/CORRECTIONS To ANGELA GRIFFIN/CORRECTIONS@CORRECTIONS,
ANGELA SMITH/CORRECTIONS@CORRECTIONS

01/09/2017 02:45 PM ce

Subject Fw: Offender Donald Guidry #713219

please handle as you see fit

Perry R. Stagg, CCE

Deputy Assistant Secretary

Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

(225)328-0334 cell

----- Forwarded by PERRY STAGG/LSP/CORRECTIONS on 01/09/2017 02:44 PM -—-

Monisa
Lentz/CORRECTIONS To PERRY STAGG/LSP/CORRECTIONS@CORRECTIONS
01/09/2017 10:34 AM cc Malcolm Myer/CORRECTIONS@CORRECTIONS, Raven

Groom/CORRECTIONS@CORRECTIONS, Elizabeth
Traylor/CORRECTIONS@CORRECTIONS
Subject Fw: Offender Donald Guidry #713219

 

Perry:

Please have the appropriate staff member look into this,

Thanks,
Monisa

Monisa D. Lentz EXHIBIT

Department of Public Safety and Corrections
Office of the Deputy Secretary of

tabbles*

Crittindon002007
Case 3:17-cv-00512-SDD-EWD Document 111-39 08/16/19 Page 2 of 4

P.O. Box 94304

Baton Rouge, LA 70804
225-342-6744
225-342-3095 Fax

----- Forwarded by Monisa Lentz/CORRECTIONS on 01/09/2017 10:33 AM -----

Raven
r Groom/CORRECTIONS To Monisa Lentz/CORRECTIONS@CORRECTIONS
La 01/09/2017 09:42 AM cc Elizabeth Traylor/CORRECTIONS@CORRECTIONS

Subject Offender Donald Guidry #713219

Ms. Jemica White (504-205-0083) called in regards to Offender Guidry time calculation. She mentioned
Offender Guidry was sentenced July 15, 2016. She is concerned that the offender might be due for
release if his time is calculated.

Please handle as appropriate.

Crittindon002008
Case 3:17-cv-00512-SDD-EWD Document 111-39 08/16/19 Page 3of4

NN TT

File Edit Functions Scripts Session Release Help

 
   

a A ey DPS&C CORRECTIONS SERVICES an Py
TIME: 69:35:14212 CAJUN II - MASTER RECORD INQUIRY SCREEN 7 OF 3
PERS OWAL DATA
LAST WAHE...: FIRST..: DONALD MI:
SUFFIX at ADDRESS:
See ar STATE..: 7ZONECODE:
ZIPCOD Fees te SNM eem 0) i5 (01 | Seteeyepenen ;
BIRTH DATE..: hears BIRTH CITY:
BIRTH STATE. DOC NUMBER: 66713219
= 2 ee ee i TEST DATE: STRIKE: Ae
TRANSFER Es eae esas) SUPV: Fs) REASON...: TRANSFER (INTRA UNIT
ASSIGNED LOC. y oF. ve PHYS. LOC: RIVERBEND DETENTION
DETAINER..: NCIC FLASH: NO WARRANT. .:
ir SO GT DATE..
SOE ETEIS Gi_AGT.. .:
eee ( GTPS ) P&P MAX..:
PAROLE ELG : PROB EXP.:
EMER CONTACT.: a, eS
Sa F wilh ACTIVE ONLINE me eo NO AGENT:
PRECLASS STATUS: XMIT FROM HERE->.
F2=RETURN TO MENU F3=PREV.SCREEN F4=CINQPRE FS=CINQALIAS F6=COFNPRO F/=STRIKE

 

Raven Groom

Administrative Coordinator

Louisiana Department of Public Safety & Corrections
Office of the Secretary

Crittindon002009
Case 3:17-cv-00512-SDD-EWD Document 111-39 08/16/19 Page 4of4
